ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-174, concluding that DIANE S. AVERY, formerly of RIDGEFIELD, who was admitted to the bar of this State in 1981, and who has been temporarily suspended from the practice of law since August 25, 2003, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(d)(en-gaging in conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that DIANE S. AVERY is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.